DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. A new examiner, David A. Montanari, has taken over prosecution of the instant application.
2. Claims 1-3 and 5 have been amended.
3. Claim 20 is new.
4. Claims 4 and 17-19 have been cancelled.
5. The rejection of claims 1 and 2 under 112(b) is withdrawn in view of Applicant’s amendments to the claims.
6. The rejection of claims 4-5 and 17-19 under 112(a) scope of enablement is moot in view of Applicant cancelling claims 4 and 17-19. Regarding the amendments to claim 5, Applicant’s arguments and evidence is found persuasive regarding the routes of administration of the insulin producing cells.
7. The declaration by Dr. Lopez has been fully considered but is not found persuasive as set forth below.
8. The 103 rejection of record has been amended to address the incorporation of the limitations of pentagastrin and betacellulin into step c as being required by the third culture medium. Previously claim 1 required at least four of seventeen different listed factors, instant claim 1 has been amended to require eight specific factors. The 103 rejection of record taught six of these factors, insulin, transferrin, selenium, taurine, GLP-1 and nicotinamide and now has been amended to address the incorporation of pentagastrin and betacellulin as set forth below.
9. Claims 1-3, 5, 6 and 20 are examined in the instant application.
Claim Rejections - 35 USC § 103 (As necessitated by amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 remain rejected and new claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. (Stem Cells. 2009;27(8): 1941-53) in view of Chandra et al. (PLoS One. 2011;6(6):e20615), Clark et al. Stem Cell Research and Therapy. 2017;8(1):69), Bloom et al. J Feline Med Surg. 2014;16(3):205-15), Trivedi et al. (US 2011/0008301 A1) and Feber et al. (WO 2004/098646 A1). 
	Regarding claim 1 step a- Chandra et al teaches that successful cell replacement therapy for diabetes depends on the availability and generation of an adequate number of islets, preferably from an autologous origin (Abstract). To this end, Chandra et al teaches a method of differentiating murine adipose tissue-derived stem cells (ASCs) into pancreatic hormone-expressing islet-like cell aggregates (ICAs) using a three stage method (Abstract; In vitro differentiation of mE-ASCs into ICAs; Fig. 2a). In the first stage, ASCs are cultured in a first culture medium comprising DMEM-F12 (containing glucose) supplemented with bovine serum albumin (BSA), insulin-transferrin-selenium (ITS), Activin A, Sodium butyrate, and β-mercaptoethanol (i.e. 2-mercaptoethanol) (Fig. 2a; In vitro differentiation of mE-ASCs into ICAs; Differentiation of mE-ASCs into definitive endodermal ICAs). The population of cells generated were shown to express Glut2, isl-1, Pax6, and Nkx 6.1 at day 0 and this expression increased following the differentiation process (Fig. 4a; pancreatic endoderm differentiation of ASCs). 
	Regarding claim 1 step b- Chandra et al teaches that in stage 2 the first population of cells were subsequently cultured in a second culture medium comprising DMEM-F12 (containing glucose) supplemented with BSA, ITS, and taurine to create a second population of cells (Fig. 2a; In vitro differentiation of mE-ASCs into ICAs; Pancreatic endoderm differentiation of ASCs). The cells produced in stage 2 were demonstrated to express pancreatic hormones such as insulin (Fig. 5). 
	Regarding claim 1 step c- Chandra et al teaches that the in stage three the second population of cells were cultured in a third medium comprising DMEM-F12 (containing glucose), BSA, ITS, Taurine, GLP-1, Nicotinamide, and non-essential amino acids (Fig. 2a; In vivo differentiation of mE-ASCs into ICAs; Maturation of ICAs toward pancreatic hormone-expressing cells, paragraph 01). The produced ICAs were capable of producing insulin (Fig. 5a; Maturation of ICAs toward pancreatic hormone-expressing cells, page 1946).	
	Regarding claim 5 and new claim 20- Chandra et al teaches that 1000-1200 day 10 islet-like cell (i.e. population of cells obtained in stage 3) aggregates (ICAs) were implanted into the peritoneal cavity of diabetic mice (i.e. administered to a mammal in need) (Page 1943, In vivo transplantation studies; Page 1946, Mature ICAs restore normoglycemia in diabetic mice). Mice that received ICA transplants had significantly lower blood-glucose levels than sham operated or diabetic control mice (Page 1946, Mature ICAs restore normoglycemia in diabetic mice). Additionally, mice that received day 10 ICAs demonstrated a restoration of normoglycemia over the study duration (Page 1946, Mature ICAs restore normoglycemia in diabetic mice; Fig. 7A). Lastly, an intraperitoneal glucose tolerance test demonstrated ICA-transplanted mice were better able to clear blood glucose compared to diabetic mice (Page 1946, Mature ICAs restore normoglycemia in diabetic mice; Fig. 7B). 
	Chandra does not teach:
	(i) culturing adipose-derived multipotent stromal cells from feline adipose tissue, and
	(ii) using pentagastrin and betacellulin.
	
	Regarding claim 1-Chandra 2011 teaches that human ASCs, like murine ASCs, could also be differentiated into islet-like aggregates using the method and mediums as disclosed by Chandra et al (Abstract; Methods- In vitro differentiation of mE-ASCs to ICAs, page 9-10; Fig. 3). The human ASCs demonstrated expression of pancreatic endoderm genes during the course of differentiation (Fig. 5) and formed ICAs capable of producing insulin following the third stage of differentiation (Fig. 6). Additionally, transplantation of mature ICAs resulted in a reduction in the blood glucose levels of diabetic mice (Fig. 8; Page 6, Mature ICAs show hypoglycemic effect in experimental diabetic mice; Discussion, paragraph 05). 
Clark et al. teaches that human and feline adipose-derived mesenchymal stem cells have similar phenotypes in terms of their immunomodulatory capabilities, proliferation, transcriptome, and differentiation capabilities (Abstract; Results- Human and feline ASCs are morphologically and phenotypically similar, page 5; Activated human and feline ASCS secrete high concentrations of immunomodulatory mediators, page 5-7; Transcriptome analysis of feline ASCs demonstrate their relatedness and insight into their biological properties, page 7-9; Fig. 1-4). For example, both feline and human ASCs underwent osteogenic differentiation when cultured in osteogenic medium comprising standard culture medium supplemented with 0.2mM ascorbic acid, 0.1 uM dexamethasone, and 20 mM β-glycerolphosphate (Page 3, osteogenesis; Page 5, Human and feline ASCs are morphologically and phenotypically similar; Fig. 1g and h). Clark et al further teaches that feline ASCs, like human ASCs, could undergo adipogenic and chondrogenic differentiation (Page 5, Human feline ASCs are morphologically and phenotypically similar). Lastly, Clark et al teaches that the most highly expressed genes that were shared between all ASCs were involved in process such as the regulation of cell differentiation (Page 8 of Clark et al).
	Bloom et al. teaches that diabetes mellitus is one of the most common endocrinopathies in feline medicine (Prevalence and types of diabetes mellitus, page 205). The majority of diabetic cats have type 2 diabetes mellitus, which results from β-cell dysfunction (Beta-cell dysfunction, page 207) and a combination of peripheral insulin resistance and a progressive reduction in insulin production (Practical relevance, page 205). 
	Regarding pentagastrin, Trivedi et al. teach that pentagastrin increases insulin gene expression is used in culture medium to obtain insulin expressing cells from mesenchymal stem cells isolated from adipose tissue (pg. 3 parag. 45, see claim 1 and step (i) in particular).
	Regarding betacellulin, Feber et al. teach betacellulin can be used in a culture medium to obtain insulin expressing cells from stem cells (see Abstract, pg. 3 lines 2-7, pg. 13 lines 11-21 and Example 30).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include culturing feline adipose-derived multipotent stem cells according to the method of Chandra et al. One of ordinary skill in the art would have been motivated to do so to provide feline-derived insulin producing cells for the treatment of feline diabetes, as taught by Chandra et al (Abstract), or for insulin replacement, as taught by Bloom et (Brief overview of insulin types, paragraph 02). One of ordinary skill would have a reasonable expectation of success as Chandra et al and Chandra et al 2011 teach that both human and murine ASCs could be differentiated into insulin-producing cells using the method disclosed by Chandra et al (Abstract; Methods- In vitro differentiation of mE-ASCs to ICAs, page 9-10). As the method of Chandra et al was capable differentiating both human and murine ASCs, one of ordinary skill would reasonably expect the same method to be useful for differentiating ASCs from other mammals, such as felines, especially given that Clark et al teaches human and feline ASCs are phenotypically similar in terms of their transcriptome and differentiation capabilities (Abstract; Results- Human and feline ASCs are morphologically and phenotypically similar, page 5; Transcriptome analysis of feline ASCs demonstrate their relatedness and insight into their biological properties, page 7-9). In fact, Clark et al explicitly teaches that both human and feline ASCs differentiated into osteogenic cells when cultured under the same conditions (Page 3, osteogenesis; Page 5, Human and feline ASCs are morphologically and phenotypically similar; Fig. 1g and h). Therefore, one of ordinary skill would expect that, like human and murine ASCs, feline ASCs would also be capable of differentiation into insulin producing islet-like aggregates when cultured according to similar conditions.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of differentiating ASCs and treating diabetes taught by Chandra, Chandra 2011, Clark, Bloom, Trivedi and Feber to include administering cells from the second population to a feline (i.e. mammal) for the treatment of diabetes. One of ordinary skill in the art would have been motivated to do so to treat the most common endocrine pathology found in felines, as taught by Bloom et al. 
One of ordinary skill would have a reasonable expectation of success as Chandra et al demonstrates that following the second step of ASC differentiation the population of cells resemble pancreatic endoderm and produce insulin (Fig. 5a of Chandra et al). Bloom et al teaches that the majority of diabetic cats suffer from type 2 diabetes mellitus, which results from β-cell dysfunction and a lack of insulin production (Beta-cell dysfunction, page 207; Practical relevance, page 205 of Bloom et al). 
Therefore, an artisan of ordinary skill would reasonably expect that transplanting feline insulin producing cells, such as those obtainable following step 2 of culture in the method of Chandra et al, would help restore the production of insulin and restore glucose metabolism as was shown for cell populations obtained from the third step Chandra et al and Chandra et al. 2011 (Page 1946, Mature ICAs restore normoglycemia in diabetic mice of Chandra et al and Fig. 8; Page 6, Mature ICAs show hypoglycemic effect in experimental diabetic mice; Discussion, paragraph 05 of Chandra et al. 2011). 
Further, one of ordinary skill in the art would have been motivated to use both pentagastrin and betacellulin to obtain cell that express insulin, since both Trivedi and Feber teach, respectively, that pentagastrin and betacellulin are used in culture mediums to obtain insulin expressing cells when differentiating stem cells derived from adipose tissue.
Regarding claim 6- Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al make obvious the method of claim 1 and therefore the population of cells in claim 1 step c. 
However, Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al fail to teach isolating insulin from the third population of cells.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al to include isolating insulin from these cells. One of ordinary skill in the art would have been motivated to do so to provide a treatment for feline diabetes, as it is the most common endocrine pathology in felines (Bloom et al-Prevalence and types of diabetes mellitus, page 205). One of ordinary skill would have a reasonable expectation of success as insulin therapy is known to be effective for the treatment of feline diabetes, as taught by Bloom et al (Clinical studies, page 209-210, paragraphs 01-04), and methods for the isolation of insulin are well known and routine in the art.
Response to Arguments
Applicants argue in amendment and the Lopez affidavit asserts (bullet point 8) that feline ASCs unlike human and murine ASCs require betacellulin and pentagastrin in stage 3 culture medium to obtain functional insulin-secreting cells. Applicants continue to argue and Dr. Lopez asserts (bullet points 10 and 11) that none of the cited references teach a step 3 using a culture medium to obtain insulin cells as instantly claimed. Further, Applicants argue that the teachings of Dahan et al. teach that it would be counterintuitive to use pentagastrin in the β cell induction medium. These arguments, evidence and the Lopez affidavit are not found persuasive. As set forth above, it was known and obvious in the art that both betacellulin and pentagastrin were used in culture mediums to obtain insulin expressing cells, particularly when starting with stem cells derived from adipose tissue. Regarding the teachings of Dahan, one of ordinary skill in the art would not find the use of pentagastrin counterintuitive in a β cell induction medium as Applicant’s argue, since Trivedi teaches this exact step (inducing β cell differentiation from an adipose-derived stem cell) and provides a motivation to use pentagastrin since this increases insulin gene expression in the resulting β cells. Thus, in view of the amended 103 rejection set forth above, one of ordinary skill in the art would find the claimed method obvious.

Claims 1-3 remain are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. (Stem Cells. 2009;27(8): 1941-53) in view of Chandra et al. (PLoS One. 2011;6(6):e20615), Clark et al. (Stem Cell Research and Therapy. 2017;8(1):69), and Bloom et al. (J Feline Med Surg. 2014;16(3):205-15), Trivedi et al. (US 2011/0008301 A1) and Feber et al. (WO 2004/098646 A1) as applied to claims 1, 5, 6, and 20 above, and further in view of Russ et al. (PLoS One. 2011;6(9):e25566).
Chandra, Chandra 2011, Clark, Bloom, Trivedi and Feber make obvious the method of claims 1, 5, 6 and 20 as set forth above.
Chandra, Chandra 2011, Clark, Bloom, Trivedi and Feber do not teach:
(i) wherein the method of claim 1 further comprises selecting one or more cells that express insulin (claim 2), and
(ii) selecting one or more cells that express insulin and separately expanding the selected cells (claim 3).
Regarding claims 2 and 3- Russ et al. teaches that the expansion of beta cells from the limited number of adult human islet donors is an attractive prospect for increasing the cell availability for cell therapy in diabetes (Abstract). However, methods to do so have resulted in the loss of a beta-cell phenotype (Abstract). To address this issue, Russ et al teaches a method of expanding beta-cell-derived (BCD) cells from adult human islets (i.e. insulin producing cells) followed by their redifferentiation into beta-like cells  (Abstract; Cell culture, page 2). Russ et al teaches that the redifferentiated beta-like cells could be isolated (i.e. selected) by fluorescence activated cell sorting (Redifferentiation generates beta-like cell, paragraph 02). The isolated beta-like cells were shown to express insulin transcripts, PDX1 and MAFA transcripts, and store C-peptide (Redifferentiation generates beta-like cell, paragraph 02). Importantly, islet cell cultures could be induced to efficiently redifferentiate into beta-like cells even after a 4,096-fold expansion (Redifferentiation generates beta-like cell, paragraph 03). Lastly, Russ et al teaches that the ex-vivo expansion of adult human islet cells is a promising approach for generation of insulin-producing cells for transplantation, research, toxicology studies, and drug screening (Discussion, page 11, last paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al to include the step of selecting insulin producing cells and expanding them in culture, as taught by Russ et al. One of ordinary skill would have been motivated to do so to expand a population of cells useful as a therapy for the treatment of diabetic subjects, as taught by Russ et al (Abstract) and Chandra et al (Abstract). This would also address the known issue of limited tissue donors. One of ordinary skill in the art would have a reasonable expectation of success as Russ et al teaches a method of selecting insulin-producing cells by flow cytometry. One of ordinary skill would then only have to use known methods, such as that those disclosed by Chandra et al or Russ et al, to continue culturing the selected cells. Furthermore, if the selected cells lose their beta-cell phenotype Russ et al teaches that they could then be redifferentiated back into insulin-producing cells. 
Response to Arguments
Applicants rely upon their arguments above and argue that Russ does not overcome the limitations of Chandra, Chandra 2011, Clark and Bloom. This argument is not found persuasive since it is set forth above that amended claim 1 is obvious in view of the additional teachings of Tribedi and Feber and the rejection is maintained for the reasons of record.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



                                    /RAM R SHUKLA/                                    Supervisory Patent Examiner, Art Unit 1635